Exhibit 10.2

EXECUTION COPY

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is entered into and effective as
of December 31, 2007 (“Effective Date”), by and among STANFORD VENTURE CAPITAL
HOLDINGS, INC., a Delaware corporation or its assignee (“Buyer”), STANFORD
INTERNATIONAL BANK LTD., an Antiguan banking corporation (“SIBL”), FOREFRONT BVI
LTD., a British Virgin Islands limited company (“Seller”), FOREFRONT HOLDINGS,
INC., a Florida corporation (“Holdings”), FOREFRONT GROUP, INC., a Florida
corporation (“ForeFront”), FOREFRONT MULTIMEDIA, LLC, a Florida limited
liability company (“ForeFront Media”) and MILLER GOLF COMPANY, a Florida
corporation (“Miller” and, together with ForeFront and ForeFront Media, the
“Companies” and, each individually, a “Company”).

RECITALS:

A. Seller and its direct subsidiaries, the Companies, are presently engaged in
the business of designing, manufacturing, marketing and supplying golf
accessories and providing certain services to the golf industry (the
“Business”);

B. Seller is the direct owner of all of the Companies’ issued and outstanding
equity interests (the “Shares”); and

C. Seller desires to sell, convey, assign, transfer and deliver (“Transfer”), or
cause to be Transferred to Buyer, and Buyer desires to purchase, accept and
assume from Seller, the Shares of the Companies and, by virtue of the
acquisition of the Shares, all assets and liabilities of the Companies, on the
terms and subject to the conditions set forth in this Agreement.

AGREEMENT:

NOW, THEREFORE, the parties hereby agree as follows:

1. PURCHASE AND SALE OF SHARES. Upon the terms and subject to the conditions set
forth herein, Seller shall sell, transfer, convey, assign and deliver to Buyer
at the Closing (as such term is defined in Section 3) on the Closing Date (as
such term is defined in Section 3) and Buyer shall purchase and accept delivery
from Seller at the Closing, all of the Shares owned by Seller, which Shares
shall constitute 100% of the ownership interests of the Companies.

2. PURCHASE PRICE.

2.1 On the terms and subject to the conditions set forth herein, in
consideration of the sale of the Shares, at Closing, Buyer will cancel and
release Seller from all outstanding debt of Seller, Holdings and the Companies
owed to Buyer as set forth on Schedule 2.1 (the “Buyer Debt”, also referred to
herein as the “Purchase Price”). Seller shall update and deliver to Buyer at
Closing a Schedule 2.1 that is current as of the Closing Date.



--------------------------------------------------------------------------------

3. CLOSING. Subject to the satisfaction or waiver of the conditions set forth in
Sections 8, 9 and 10, consummation of the purchase and sale of the Shares as
contemplated in this Agreement (the “Closing”) shall take place on or before
December 31, 2008, or on such other date and at such place as the parties may
mutually agree (the “Closing Date”).

4. REPRESENTATIONS AND WARRANTIES OF SELLER. Holdings, Seller and the Companies
hereby represent and warrant to Buyer as follows:

4.1 Authority. Seller is a corporation duly incorporated, validly existing and
in good standing under the laws of the British Virgin Islands, and Holdings and
each of the Companies is duly organized, validly existing and in good standing
under the laws of the State of Florida, and Seller, Holdings and the Companies
are authorized to transact business within their respective jurisdictions of
incorporation. Seller, Holdings and the Companies are each qualified to conduct
business in each foreign jurisdiction where the character of its properties
owned, operated or leased or the nature of its activities makes such
qualification necessary. Seller, Holdings and the Companies have full power and
authority to enter into this Agreement and each of the agreements and other
documents contemplated hereby (collectively, the “Transaction Documents”) and to
perform their obligations thereunder. Seller, Holdings and the Companies’
execution, delivery and performance of, and the consummation of the transactions
contemplated by, the Transaction Documents have been duly authorized by Seller’s
and the Companies’ board of directors and by Holdings board of directors,
including a majority of its disinterested directors (as such term is defined in
Section 607.0901 of the Florida Business Corporation Action). This Agreement
constitutes the legal, valid, and binding obligation of Seller, Holdings and the
Companies, enforceable in accordance with its terms, except as the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
creditors’ rights generally and laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

4.2 Capitalization, Stock Ownership and Rights; Subsidiaries.

(a) Capitalization. The authorized capital stock of Holdings is 500,000,000
shares of common stock, par value $.001 (the “Common Stock”), 1,000,000 shares
of Series A Convertible Preferred Stock, par value $.001 (the “Series A
Preferred Stock”), 4,500,000 shares of Series B Convertible Preferred Stock, par
value $.001 (the “Series B Preferred Stock”) and 2,000,000 shares of Series C
Convertible Preferred Stock, par value $.001 (the “Series C Preferred Stock”
and, together with the Series A Preferred Stock and Series B Preferred Stock,
the “Preferred Stock”). The issued and outstanding capital stock of Holdings is
set forth on Schedule 4.2(a) (“Holdings Shares”). Holdings Shares are duly
authorized, validly issued, fully-paid and non-assessable. Holdings Shares
constitute all of the issued and outstanding capital stock of Holdings. The
authorized capital stock of Seller and the issued and outstanding capital stock
of Seller is set forth on Schedule 4.2(a) (the “Seller Shares”). The Seller
Shares are duly authorized, validly issued, fully-paid and non-assessable and
are held directly by Holdings. The Seller Shares constitute all of the issued
and outstanding capital stock of the Seller. The authorized capital stock of
each of the Companies, and the issued and outstanding capital stock of each of
the Companies, are set forth on Schedule 4.2(a). All of the Shares are duly
authorized, validly issued, fully-paid and non-assessable and are held directly
by Seller. The Shares constitute all of the issued and outstanding capital stock
of the Companies.

 

2



--------------------------------------------------------------------------------

Immediately following the consummation of the Stock Split (as defined in
Section 7.8), (i) the authorized capital stock of Holdings shall be 100,000,000
shares of Common Stock, 200,000 shares of Series A Preferred Stock, 900,000
shares of Series B Preferred Stock and 400,000 Shares of Series C Preferred
Stock, and (ii) the issued and outstanding capital stock of Holdings is
anticipated to be as set forth on Schedule 4.2(a).

(b) No Outstanding Rights. Except as set forth on Schedule 4.2(b), there are no,
nor is there any agreement, commitment or arrangement not yet fully performed
which would result in any, outstanding agreements, arrangements, subscriptions,
options, warrants, calls, rights or other commitments of any character (whether
or not currently exercisable) relating to the issuance, sale, conversion,
purchase or redemption of stock in Seller, Holdings or any Company.

(c) Stock Issued in Compliance With Laws. To the Knowledge (as defined in
Section 14.1) of Seller, none of Holdings Shares, the Seller Shares or Shares,
respectively, have been issued in violation of any legal requirement pertaining
to the issuance of securities or in violation of any rights, pre-emptive or
otherwise, of any present or past shareholder of Holdings, Seller or any
Company.

(d) Subsidiaries. As of the date hereof, except for the Companies, the Seller,
Holdings and, except as set forth in Schedule 4.2(d), the Companies, have no
subsidiaries and do not own of record or beneficially, directly or indirectly,
(i) any shares of capital stock or securities convertible into capital stock of
any other corporation or (ii) any participating interest in any partnership,
joint venture, limited liability company or other non-corporate business
enterprise and do not control, directly or indirectly, any other entity.

4.3 Consents. Except as set forth in Schedule 4.3, no material consent,
approval, action or authorization of any third party, including any governmental
authorization or application to, or other notice or filing with, any
governmental body, is required for the execution, delivery or performance of the
Transaction Documents by Holdings, Seller or any Company.

4.4 Title to Shares. Except as set forth in Schedule 4.4, Seller has good and
marketable title to the Shares which are fully paid for as of the Closing and
will transfer the same to Buyer at the Closing, free and clear of all liens,
pledges, security interests and encumbrances.

4.5 Compliance with Law. To the best of Seller’s Knowledge, Seller and each
Company are in compliance in all material respects with all applicable laws,
rules, and regulations of the city, county, state and federal government
applicable to Holdings, Seller or the Business.

4.6 Absence of Certain Changes or Events. Except as disclosed in the Holdings
SEC Documents (as defined in Section 4.9), since September 29, 2007, Holdings,
Seller and each Company have conducted the Business only in the ordinary course
of business consistent with past practice through the date hereof, and there has
not been any material adverse change with respect to Holdings, Seller, the
Companies or the Business. Except as disclosed in the Holdings SEC Documents or
as contemplated herein or disclosed in Schedule 4.6, since September 29, 2007,
there has not been, and neither Holdings, Seller nor any Company has (i) any
declaration, setting aside or payment of any dividend or other distribution with
respect to the capital

 

3



--------------------------------------------------------------------------------

stock of Holdings, Seller or any Company or any redemption, purchase or other
acquisition of any of such capital stock, (ii) any split, combination or
reclassification of any of such capital stock, (iii) any material change in
accounting methods, principles or practices by Holdings, Seller or any Company,
(iv) any damage, destruction or loss, whether or not covered by insurance, that
has or, could be expected to have a material adverse effect on Holdings, Seller
or any Company, (v) any amendments or changes in the articles of incorporation
or bylaws or equivalent organizational documents of Holdings, Seller or any
Company, (vi) any material revaluation by Holdings, Seller or any Company of any
of its assets, including writing off of notes or accounts receivable other than
in the ordinary course of business, or (vii) granted any severance or
termination pay to, or entered into any change of control or severance agreement
with any director, officer or member of senior management of Holdings, Seller or
any Company.

4.7 No Undisclosed Liabilities. Except as is disclosed in the Holdings SEC
Documents (as defined in Section 4.9) or disclosed in Schedule 4.7, to Seller’s
Knowledge, neither Holdings, Seller nor any Company has any liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) that would be required to
be disclosed on a balance sheet of Holdings, Seller or any Company (including
the notes thereto) in conformity with generally accepted accounting principles
not disclosed in the Holdings SEC Documents, other than those incurred in the
ordinary course of the Business since September 29, 2007, and which,
individually or in the aggregate, require, or likely require, payment or
assumption by Holdings, Seller or any Company of an amount in excess of
U.S.$500,000.

4.8 Noncontravention. The execution and delivery of the Transaction Documents by
Holdings, Seller and the Companies do not violate any provision of the Articles
of Incorporation, Bylaws or other organizational documents of Holdings, Seller
or any Company and, to the Knowledge of Seller, will not result in a breach or
violation or default under any order which Holdings, Seller or any Company is
subject or result in a breach by Seller or any Company under any material
contract or obligation to which it or they are bound. Neither the execution and
the delivery of the Transaction Documents, nor compliance with, or fulfillment
of, the terms, conditions and provisions thereof, will (1) to the Knowledge of
Seller, violate any legal requirement applicable to the Business; (2) materially
conflict with, result in a material breach of, constitute a material default
under, any material contract or order to which Holdings, Seller or any Company
is a party or which otherwise involves the Business; (3) create in any party the
right to accelerate, terminate, modify or cancel, any material contract to which
Holdings, Seller or any Company is a party or which otherwise involves the
Business; (4) accelerate any liability of Holdings, Seller or any Company or the
Business; (5) result in the imposition of or creation of any material
encumbrance upon or with respect to any of the Shares; (6) require any notice
under any material contract or order to which Holdings, Seller or any Company is
a party or by which it or they are bound or to which any of its or their assets
or properties are subject; or (7) require the approval, consent, authorization
or act of, or the making by, Holdings, Seller or either Company of any
declaration, filing or registration with, any individual, partnership,
corporation, business trust, joint stock company, estate, trust, unincorporated
association, joint venture, governmental authority or other entity of whatever
(collectively, a “Person”).

 

4



--------------------------------------------------------------------------------

4.9 SEC Reports.

(a) Holdings has furnished to Buyer true and complete copies of Holdings’ Annual
Report on Form 10-KSB for the fiscal year ended December 31, 2006 and Holdings’
Quarterly Reports on Form 10-Q for the quarters ended March 31, June 30 and
September 29, 2007 and all of Holdings’ other reports, statements, schedules and
registration statements, as such reports were filed with the Securities and
Exchange Commission (the “SEC”) for the fiscal year ended December 31, 2006
through the Effective Date or Closing Date, as applicable (collectively, the
“Holdings SEC Documents”).

(b) As of its filing date (and as of the date of any amendment), each Holdings
SEC Document complied as to form in all material respects with the applicable
requirements of the 1933 Act (as amended, the “1933 Act”) and the Securities
Exchange Act of 1934 (as amended, the “1934 Act”), the Sarbanes-Oxley Act of
2002 (the “Sarbanes-Oxley Act”) and, in each case, the rules and regulations
promulgated thereunder, as the case may be.

(c) As of its filing date (or, if amended or superseded by a filing prior to the
date hereof, on the date of such filing), each Holdings SEC Document filed
pursuant to the 1934 Act did not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading.

(d) The Holdings SEC Documents constitute all forms, reports, statements,
schedules and other documents required to be filed by Holdings with the SEC
since March 30, 2007. As of the date hereof, there are no material unresolved
comments issued by the staff of the SEC with respect to any of the Holdings SEC
Documents.

(e) (i) the consolidated financial statements and related notes thereto
contained in the Holdings SEC Documents (the “Holdings Financials”), comply in
all material respects with the 1934 Act, and the rules and regulations of the
SEC promulgated thereunder and have been prepared in accordance with United
States generally accepted accounting principles applied on a basis consistent
throughout the periods indicated and consistent with each other; and (ii) the
Holdings Financials present fairly and accurately the consolidated financial
condition and operating results of Holdings in all material respects as of the
dates and during the periods indicated therein. The unaudited Holdings
Financials do not contain additional financial statements and footnotes required
under United States generally accepted accounting principles, and are subject to
normal year-end adjustments.

(f) Holdings has made available to Buyer a complete and correct copy of any
amendments or modifications which have not yet been filed with the SEC to
contracts which previously have been filed by Holdings with the SEC pursuant to
the 1933 Act or 1934 Act.

(g) The accounting books and records of Holdings have been maintained in
accordance with sound business practices, including the maintenance of an
adequate system of disclosure and internal controls designed to ensure that all
material information concerning Holdings is made known on a timely basis to the
individuals responsible for the preparation of the Holdings SEC Documents.

 

5



--------------------------------------------------------------------------------

4.10 Indebtedness. Except as set forth on Schedule 4.10, excluding the Buyer
Debt, neither Holdings, Seller nor any Company is indebted to any Person. The
assets of the Companies are not subject to any liens or encumbrances except for
liens (i) securing payment obligations in respect of indebtedness set forth on
Schedule 4.10, (ii) securing taxes, assessments and other governmental charges
or levies not yet due or delinquent or otherwise contested in good faith by
appropriate proceedings for which appropriate reserves have been established in
accordance with GAAP or the statutory or common law liens of materialmen,
mechanics, carriers, construction contractors, warehousemen or landlords or
other like liens for labor, materials, supplies or rentals; (iii) consisting of
deposits or pledges in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar legislation or
under surety or performance bonds; (iv) constituting encumbrances in the nature
of zoning restrictions, easements, rights of way, restrictions, encroachments,
protrusions and other, similar encumbrances and minor title defects affecting
the use of any real property leased by Holdings or the Companies or any matters
appearing on a survey, (iv) any interest or title of a lessor, sublessor,
licensor or sublicensor or secured by a lessor’s, sublessor’s, licensor’s or
sublicensor’s interest under leases entered into by Holdings or the Companies in
the ordinary course of business and liens against the lessor, sublessor,
licensor or sublicensor in any real estate used by Holdings or the Companies,
(v) liens arising from precautionary Uniform Commercial Code financing statement
or similar filings and (vi) any other nonmaterial liens that would not
reasonably be expected to have a material adverse effect; provided the same do
not materially interfere with or prohibit the present use of such properties
taken as a whole. As used herein, “GAAP” means generally accepted accounting
principles as applied in the United States.

4.11 Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body, or arbitration
tribunal pending or, to the Knowledge of the Seller, threatened, against or
affecting Holdings, Seller or any Company, in which an unfavorable decision,
ruling or finding would, or is reasonably likely to, cause Holdings, Seller or
any Company to pay an amount in excess of $500,000, or which would adversely
affect the validity or enforceability of, or the authority or ability of
Holdings, Seller or any Company to perform its obligations under the Transaction
Documents.

4.12 No Default. To the Knowledge of Seller, neither Holdings, Seller nor any
Company is in default in the performance or observance of any obligation,
covenant or condition contained in any indenture, mortgage, deed of trust or
other material document or agreement (each a “Contract”) to which it is a party
or by which it may be bound.

4.13 Taxes. All tax returns required to have been filed by or with respect to
Holdings, Seller or any Company (including any extensions) have been filed. All
such tax returns are true, complete and correct in all material respects.
Neither Holdings, Seller nor any Company has any material liability for taxes
outstanding other than as reflected in the balance sheet included in the
Holdings SEC Documents or incurred subsequent to the date of such filing in the
ordinary course of business.

 

6



--------------------------------------------------------------------------------

4.14 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or similar fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Holdings, Seller or any Company.

4.15 Opinion of Financial Advisor. The Board of Directors of Holdings has
received the written opinion of vFinance Investments, Inc. (the “Fairness
Opinion”) to the effect that, as of the date of such opinion, the purchase price
payable by Buyer hereunder is fair, from a financial point of view, to Holdings’
shareholders, excluding Buyer and SIBL and any Affiliates (as such term is
defined in Rule 12b-2 of the Securities Exchange Act of 1934, as amended)
thereof; and the Board of Directors has determined that consummation of the
transactions contemplated hereby is consistent with the Board’s fiduciary duties
to the stockholders of Holdings. An executed copy of such opinion is being
delivered to Buyer simultaneously with the execution of this Agreement.

5. REPRESENTATIONS AND WARRANTIES OF BUYER. Buyer hereby represents and warrants
to Holdings, Seller and the Companies as follows:

5.1 Authority. Buyer is a corporation duly organized and validly existing and in
good standing under the laws of Delaware and is authorized to transact business
therein. Buyer has full power and authority to enter into, deliver and perform
the Transaction Documents. Buyer’s execution, delivery and performance of, and
the consummation of the transactions contemplated by, the Transaction Documents
have been duly authorized by Buyer. This Agreement constitutes the legal, valid,
and binding obligation of Buyer, enforceable in accordance with its terms,
except as the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting creditors’ rights generally and laws relating to the availability of
specific performance, injunctive relief or other equitable remedies.

5.2 Consents. Except as set forth in Schedule 5.2, no material consent,
approval, action or authorization of any third party, including any governmental
authorization or application to, or other notice or filing with, any
governmental body, is required for the execution, delivery or performance of the
Transaction Documents by Buyer.

5.3 Noncontravention. The execution and delivery of the Transaction Documents by
Buyer does not violate any provision of the Certificate of Incorporation, Bylaws
or other organizational documents of Buyer and, to the knowledge of Buyer, will
not result in a breach or violation or default under any order which Buyer is
subject or result in a breach by Buyer under any material contract or obligation
to which it or they are bound, except for such violations and breaches that
could not, individually or in the aggregate, be reasonably expected to have a
material adverse effect.

5.4 Brokers. Except for a fee payable by Buyer to Stanford Group Company, no
broker, finder or investment banker is entitled to any brokerage, finder’s or
similar fee or commission in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of Buyer.

 

7



--------------------------------------------------------------------------------

5.5 Condition of Assets. Buyer acknowledges that, as a consequence of numerous
years of involvement with Holdings and in connection with this transaction, that
it has had full and complete access to the books and records of Holdings, Seller
and the Companies, certain employees and facilities owned and leased by
Holdings, Seller and the Companies, and all documents and instruments described
or listed in any section of the Schedules hereto, and, furthermore, that Buyer
has conducted such due diligence investigations of Holdings, Seller and the
Companies, their assets and their operations, with the full cooperation of
Holdings, Seller and the Companies, as Buyer has deemed necessary or advisable
in connection with the transactions contemplated by this Agreement.

5.6 Debt. All Buyer Debt being cancelled hereunder constitutes all debt owed by
Holdings, Seller and the Companies to Buyer, including all interest accrued
thereon.

6. REPRESENTATIONS AND WARRANTIES OF SIBL. SIBL hereby represents and warrants
to Holdings and Seller as follows:

6.1 Authority. SIBL is a corporation duly organized and validly existing and in
good standing under the laws of Antigua and is authorized to transact business
therein. SIBL has full power and authority to enter into, deliver and perform
the Transaction Documents. SIBL’s execution, delivery and performance of, and
the consummation of the transactions contemplated by, the Transaction Documents
have been duly authorized by SIBL. This Agreement constitutes the legal, valid,
and binding obligation of SIBL, enforceable in accordance with its terms, except
as the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting creditors’ rights generally and laws relating to the availability of
specific performance, injunctive relief or other equitable remedies.

6.2 Consents. Except as set forth in Schedule 6.2, no material consent,
approval, action or authorization of any third party, including any governmental
authorization or application to, or other notice or filing with, any
governmental body, is required for the execution, delivery or performance of the
Transaction Documents by SIBL.

6.3 Noncontravention. The execution and delivery of the Transaction Documents by
SIBL does not violate any provision of the Articles of Incorporation, Bylaws or
other organizational documents of SIBL and, to the knowledge of SIBL, will not
result in a breach or violation or default under any order which SIBL is subject
or result in a breach by SIBL under any material contract or obligation to which
it or they are bound, except for such violations and breaches that could not,
individually or in the aggregate, be reasonably expected to have a material
adverse effect.

6.4 Brokers. Except as set forth in Schedule 6.4, no broker, finder or
investment banker is entitled to any brokerage, finder’s or similar fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of SIBL.

6.5 Debt. Neither Holdings, Seller nor any Company owes any debt to SIBL.

 

8



--------------------------------------------------------------------------------

6.6 Mutual Benefit. SIBL, as an Affiliate of Buyer, is engaged in a related and
mutually interdependent business with Buyer and, as a consequence, will derive
substantial direct and indirect financial and business advantages and benefits
from the transactions contemplated by this Agreement and the other agreements
described herein, including Buyer’s receipt of the Shares. Seller and the
Companies have executed and intend to consummate the transactions contemplated
by this Agreement partially in consideration of SIBL’s execution and delivery
and consummation of the transactions contemplated by this Agreement.

7. COVENANTS OF THE PARTIES.

7.1 Transition of the Business; Consents. Seller covenants with Buyer to
cooperate with Buyer to effect the smooth transition of the Business from Seller
to Buyer on the Effective Date including, without limitation, (i) obtaining all
permits, authorizations, consents and approvals of any Person which are required
for or in connection with the consummation of the transactions contemplated
hereby, (ii) the retention and performance of all material contracts of the
Business and the customers of the Business by such means as Buyer may reasonably
request, including, but not limited to, providing full and complete access to
records, data, personnel, project and construction financial records, equipment
records and site inspections and (iii) executing and delivering all agreements
and documents required by the terms hereof to be executed and delivered by
Holdings, Seller and the Companies on or prior to the Closing.

7.2 Further Assurances. Each of the parties agrees that it will at any time, and
from time to time, after the Closing Date, upon the reasonable request and at
the expense of the appropriate party, do, execute, acknowledge and deliver, or
will cause to be done, executed, acknowledged and delivered, all such further
acts, assignments, transfers, conveyances and assurances as may be required to
complete the transactions contemplated herein. After the Closing Date, at the
expense of Buyer, Seller shall use its best efforts to cause any necessary third
party to execute such documents and do such acts and things as Buyer may
reasonably require for the purpose of giving to Buyer the full benefit of all
the provisions of this Agreement and as may be reasonably required to complete
the transactions contemplated herein.

7.3 Stockholder Approvals; Recommendations. Holdings, acting through its Board
of Directors, shall call, give notice of, convene and hold a special meeting of
the holders of the Holdings Shares for the purpose of voting upon this
Agreement, the Securities Purchase Agreement (as such term is defined in
Section 8.2), the Share Exchange Agreements (as such term is defined in
Section 8.4), the Merger Agreement (as such term is defined in Section 8.5), the
SIBL Indemnification Agreement (as such term is defined in Section 8.9, the
Framework Agreement (as such term is defined in Section 8.10) and the
transactions contemplated herein and therein and the redomestication of Holdings
discussed in Section 8.5 (collectively, the “Proposed Transactions”)) (the
“Special Meeting”). The Special Meeting will be held as promptly as practicable
following the execution of this Agreement. Holdings shall ensure that the
Special Meeting is called, noticed, convened, held and conducted, and that all
proxies solicited in connection with the Special Meeting are solicited in
compliance with all applicable laws, regulations, orders, judgments and decrees,
including applicable federal and state securities laws. Holdings shall solicit
from holders of the Holdings Shares entitled to vote at the Special Meeting
proxies in favor of the approval and adoption of the terms of the Proposed
Transactions by the holders of a majority of the Holdings Shares, excluding
Buyer and SIBL and any Affiliates

 

9



--------------------------------------------------------------------------------

(as such term is defined in Rule 12b-2 of the Securities Exchange Act of 1934,
as amended) thereof (the “Holdings Stockholder Approval”). In lieu of holding
the Special Meeting, to the extent feasible, Holdings may obtain the Holdings
Stockholder Approval by obtaining a written consent executed by the requisite
stockholders, which written consent shall comply with applicable law; provided
that Holdings provides those stockholders who do not execute such written
consent an information statement and other information required to be provided
pursuant to and such written consent is otherwise obtained in compliance with
all applicable laws, regulations, orders, judgments and decrees, including
applicable federal and state securities laws.

7.4 Payment of Taxes, Fees and Costs. Buyer shall bear all taxes, fees and costs
due on the sale and transfer to Buyer of the Shares contemplated by this
Agreement.

7.5 Pre-Closing Operations. Except as otherwise contemplated in Section 7 or 8
hereof, prior to Closing, Holdings, Seller and the Companies shall carry on
their business in the usual, regular and ordinary course consistent with past
practices and Holdings, Seller and the Companies shall use all reasonable
efforts to preserve intact its present business organization, keep available the
services of its present officers and employees and maintain satisfactory
relationships with customers, suppliers and others having business relationships
with Holdings, Seller and the Companies. Without limiting the foregoing, neither
Holdings, Seller nor any of the Companies shall take, fail to take or permit to
be taken, any action that would cause any of the representations and warranties
in Section 4.6 to be untrue or inaccurate.

7.6 Releases and Novations. Except for the indemnification obligations of
Holdings and Seller to any officer or director of Holdings or Seller provided
for in the charter or bylaws of such companies or any agreement to which such
officer or director is a party, in each case in effect as of the date hereof,
Seller covenants to Buyer that it will obtain releases and/or novations, as
appropriate, from the obligees under any remaining liabilities of Holdings and
Seller prior to Closing so that, immediately after the Closing, Holdings and
Seller shall not be obligated for any liabilities.

7.7 Indemnification of Officers and Directors.

(a) For a period of six (6) years for and after the Closing Date, Seller agrees
to provide and cause Holdings to provide officers’ and directors’ liability
insurance with respect to acts or omissions occurring at or prior to the Closing
Date covering each past and present officer and director of Holdings, Seller or
the Companies who are currently covered by Holdings’ officers’ and directors’
liability insurance policy (a true and complete copy of which has been delivered
to SIBL and Buyer). The terms and coverage amounts of the liability insurance
policy shall be at least as favorable as the terms and coverage amounts of the
liability insurance policy in effect on the date hereof; provided, however, that
in no event shall Holdings be required to expend more than 175% of the current
amount expended by Holdings (the “Insurance Amount”) to maintain or procure such
directors and officers insurance coverage; provided, further, that if Holdings
is unable to obtain the insurance called for by this Section 7.7, Holdings shall
use its reasonable best efforts to obtain as much comparable insurance as is
available for the Insurance Amount; and provided, further, that officers and
directors of Holdings, Seller and the Companies may be required to make
application and provide customary

 

10



--------------------------------------------------------------------------------

representations and warranties to Holders’ insurance carrier for the purpose of
obtaining such insurance. It being understood and acknowledged by the parties
that the costs of said officers’ and directors’ liability insurance shall be
paid and absorbed by Holdings prior to the merger of Seller and Holdings
pursuant to the Merger Agreement.

(b) The provisions of this Section 7.7 are intended for the benefit of, and
shall be enforceable by, all past and present officers and directors of Holdings
and his or her heirs and representatives. The rights of all past and present
officers and directors of Holdings under this Section 7.7 are in addition to,
and not in substitution for, any other rights to indemnification or contribution
that any such person may have by contract, applicable law or otherwise.

7.8 Reverse Stock Split. Holdings shall effect a one-for-five reverse split of
Holdings Common Stock (the “Stock Split”) prior to Closing.

7.9 Disregarded Entity Election. In the event that (i) Holdings has not received
the approval of the holders of 90.78% of Holdings’ outstanding capital stock of
this Agreement and the transactions contemplated hereby within seventy-five
(75) days from the formation date of Seller, notwithstanding the fact that such
shareholder approval might not become effective until some date after such
75-day period, or (ii) SIBL or Holdings exercises its right to terminate this
Agreement, among others, pursuant to Section 5 of that certain Letter Agreement
of even date herewith by and among the parties hereto and others, Holdings may
file with the Internal Revenue Service a Form 8832 Entity Classification
Election electing to treat Seller as a partnership retroactive to the formation
date of Seller.

8. CONDITIONS PRECEDENT TO BUYER’S, HOLDINGS’ AND SELLER’S OBLIGATION TO CLOSE.
The obligations of the parties hereto to effect the Closing are subject to the
satisfaction (or waiver in writing) at or prior to the Closing of the following
conditions:

8.1 Conversion of Preferred Stock and Reverse Stock Split. SIBL shall have
converted all shares of Holdings’ Preferred Stock that it holds into shares of
the Common Stock of Holdings, and subsequent to such conversion, Holdings shall
have effected the Stock Split.

8.2 Securities Purchase Agreement. SIBL and Broadband Multimedia Systems, Ltd.,
a British Virgin Islands limited company (“BM”) shall have consummated the
transactions contemplated by that certain Common Stock Purchase Agreement (the
“Securities Purchase Agreement”), attached as Exhibit “D” hereto.

8.3 Restructuring. The restructuring of certain entities described in Schedule
8.3 shall have occurred.

8.4 Share Exchange. Holdings, Seller, Hisense Co. Ltd., Qingdao Hisense
Electronic Holding Ltd. and Ligent Photonics, Inc. shall have consummated the
transactions contemplated by that certain Share Exchange Agreement (the “Share
Exchange Agreement”), attached hereto as Exhibit “E”, and Holdings, Seller,
Ligent International, Inc. and the shareholders of Ligent International, Inc.,
shall have consummated the transactions contemplated by that certain Agreement
and Plan of Merger(together with the Share Exchange Agreement, the “Share
Exchange Agreements”), attached hereto as Exhibits “F-1” and “F-2”.

 

11



--------------------------------------------------------------------------------

8.5 Merger and Redomestication of Holdings. Holdings shall have redomesticated
Holdings in the jurisdiction of the British Virgin Islands pursuant to that
certain Merger Agreement (the “Merger Agreement”), attached hereto as Exhibit
“G”.

8.6 Merger of Seller. Seller and BM shall have consummated the transactions
contemplated by that certain Merger Agreement, attached hereto as Exhibit “H”.

8.7 Stockholder Approval. Holdings shall have obtained the Holdings Stockholder
Approval.

8.8 Releases and Novations. Buyer and Seller shall have obtained releases and/or
novations, as appropriate, from the obligees under any remaining liabilities of
Holdings, Seller prior to Closing so that, immediately after Closing, Seller
shall not be obligated for any liabilities.

8.9 SIBL Indemnification Agreement. SIBL and Seller shall have executed and
delivered that certain Indemnification Agreement (“SIBL Indemnification
Agreement”), attached hereto as Exhibit “I”.

8.10 Framework Agreement. Qingdao Hisense Electric Ltd., Seller and Holdings
shall have consummated the transaction contemplated by that certain Framework
Agreement (the “Framework Agreement”), attached hereto as Exhibit “J”; and

8.11 Updated Valuation Opinion. Holdings shall have received an update and
reaffirmation of the Fairness Opinion (as defined in Section 4.15).

8.12 Registration Statement. The registration statement filed with the SEC by
Holdings shall have been declared effective.

9. CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE. Buyer’s obligation to
consummate the transactions contemplated herein, and to take the actions
required to be taken by Buyer at the Closing, is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions (any of which may
be waived in writing by Buyer, in whole or in part):

9.1 Accuracy of Representations. (i) all of the representations and warranties
of Holdings, Seller and the Companies in this Agreement not qualified by a
“materiality” or “material adverse effect” qualifier (considered collectively),
and each of such representations and warranties (considered individually), must
have been accurate in all material respects as of the Effective Date, and must
be accurate in all material respects as of the Closing Date as if made on the
Closing Date; and (ii) all of the representations and warranties of Holdings,
Seller and the Companies in this Agreement qualified by a “materiality” or
“material adverse effect” qualifier (considered collectively), and each of such
representations and warranties (considered individually), must have been
accurate in all respects as of the Effective Date, and must be accurate in all
respects as of the Closing Date as if made on the Closing Date.

 

12



--------------------------------------------------------------------------------

9.2 Seller Performance. All of the covenants and obligations that Holdings,
Seller and the Companies are required to perform or to comply with pursuant to
this Agreement at or prior to the Closing (considered collectively), and each of
these covenants and obligations (considered individually), must have been duly
performed and complied with in all material respects.

9.3 Other Documents. Buyer must have received such other documents as it may
reasonably request for the purposes of (a) evidencing the accuracy of any of the
representations and warranties of Holdings, Seller and the Companies;
(b) evidencing the performance by Holdings, Seller and the Companies of, or the
compliance by Holdings, Seller and the Companies with, any covenant or
obligation required to be performed or complied with by them; (c) evidencing the
satisfaction of any condition referred to in this Section 9; or (d) otherwise
facilitating the consummation or performance of any of the transactions
contemplated herein.

9.4 No Prohibition. Neither the consummation nor the performance of any of the
transactions contemplated herein will, directly or indirectly (with or without
notice or lapse of time), materially contravene or conflict with, or result in a
material violation of, or cause Buyer or any Person affiliated with Buyer to
suffer any material adverse consequence under, (a) any applicable legal
requirement or order; or (b) any legal requirement or order that has been
published, introduced or otherwise proposed by or before any governmental body.

10. CONDITIONS PRECEDENT TO HOLDINGS’ AND SELLER’S OBLIGATION TO CLOSE.
Holdings’ and Seller’s obligation to consummate the transactions contemplated
herein, and to take the actions required to be taken by Holdings and Seller at
the Closing, is subject to the satisfaction, at or prior to the Closing, of each
of the following conditions (any of which may be waived in writing by Seller and
Holdings, in whole or in part):

10.1 Accuracy of Representations. (i) all of the representations and warranties
of Buyer and SIBL in this Agreement not qualified by a “materiality” or
“material adverse effect” qualifier (considered collectively), and each of such
representations and warranties (considered individually), must have been
accurate in all material respects as of the Effective Date, and must be accurate
in all material respects as of the Closing Date as if made on the Closing Date;
and (ii) all of the representations and warranties of Buyer and SIBL in this
Agreement qualified by a “materiality” or “material adverse effect” qualifier
(considered collectively), and each of such representations and warranties
(considered individually), must have been accurate in all respects as of the
Effective Date, and must be accurate in all respects as of the Closing Date as
if made on the Closing Date.

10.2 Buyer and SIBL Performance. All of the covenants and obligations that Buyer
and SIBL are required to perform or to comply with pursuant to this Agreement at
or prior to the Closing (considered collectively), and each of these covenants
and obligations (considered individually), must have been duly performed and
complied with in all material respects.

10.3 Other Documents. Holdings and Seller must have received such other
documents as it may reasonably request for the purposes of (a) evidencing the
accuracy of any of the representations and warranties of Buyer and SIBL;
(b) evidencing the performance by Buyer and SIBL of, or the compliance by Buyer
and SIBL with, any covenant or obligation required to be

 

13



--------------------------------------------------------------------------------

performed or complied with by them; (c) evidencing the satisfaction of any
condition referred to in this Section 9; or (d) otherwise facilitating the
consummation or performance of any of the transactions contemplated herein.

10.4 No Prohibition. Neither the consummation nor the performance of any of the
transactions contemplated herein will, directly or indirectly (with or without
notice or lapse of time), materially contravene or conflict with, or result in a
material violation of, or cause Holdings, Seller, any Company or any Person
affiliated with Holdings or Seller to suffer any material adverse consequence
under, (a) any applicable legal requirement or order; or (b) any legal
requirement or order that has been published, introduced or otherwise proposed
by or before any governmental body.

11. TERMINATION.

11.1 Termination Events. This Agreement, by notice given prior to or at the
Closing, may be terminated:

(a) by Buyer, Holdings or Seller if a material breach of any provision of this
Agreement has been committed by the other party and such breach has not been
waived;

(b) (1) by Buyer if any of the conditions in Section 8 and 9 have not been
satisfied as of the Closing Date or if satisfaction of such a condition is or
becomes impossible (other than through the failure of Buyer to comply with its
obligations under this Agreement) and Buyer has not waived such condition on or
before the Closing Date; or (2) by Holdings or Seller, if any of the conditions
in Section 8 and 10 have not been satisfied as of the Closing Date or if
satisfaction of such a condition is or becomes impossible (other than through
the failure of Seller or Holdings to comply with its obligations under this
Agreement) and Holdings has not waived such condition on or before the Closing
Date;

(c) by either Buyer, Holdings or Seller if the Closing does not occur by
December 31, 2008;

(d) (1) by Buyer, in the event Holdings or Seller has breached any material
representation, warranty, or covenant contained in this Agreement in any
material respect, Buyer has notified Holdings or Seller of the breach, and the
breach has continued without cure for a period of 30 days after the notice of
breach; or (2) by Holdings or Seller, in the event Buyer has breached any
material representation, warranty, or covenant contained in this Agreement in
any material respect, Seller or Holdings have notified the Buyer of the breach,
and the breach has continued without cure for a period of 30 days after the
notice of breach; or

(e) by mutual consent of Buyer, Holdings and Seller.

11.2 Effect of Termination. Each party’s right of termination under Section 11
is in addition to any other rights it may have under this Agreement or
otherwise, and the exercise of a right of termination will not be an election of
remedies. If this Agreement is terminated pursuant to Section 11.1, all further
obligations of the parties under this Agreement will terminate, except that the
obligation in Section 14.4 will survive.

 

14



--------------------------------------------------------------------------------

12. DELIVERIES AND ACTIONS TO BE TAKEN AT CLOSING.

12.1 Deliveries by Seller. At the Closing, Seller shall deliver to Buyer (duly
executed where appropriate):

(a) resolutions of the Board of Directors and shareholders of Holdings and the
Board of Directors and shareholders of Seller and each Company, which shall be
in full force and effect as of the Effective Date, authorizing the execution and
delivery of the Transaction Documents and consummation of the transactions
contemplated therein;

(b) Evidence satisfactory to Buyer of the satisfaction and/or release of
liabilities of Seller, and Holdings;

(c) Stock certificates evidencing the Shares duly endorsed or accompanied by
duly executed stock powers for transfer to Buyer; and

(d) such other documents as may be reasonably necessary to effect the closing of
the transactions contemplated in this Agreement, including the documents
described in Section 9.3.

12.2 Deliveries by Buyer and SIBL. At the Closing, Buyer and SIBL shall deliver
to Seller (duly executed where appropriate):

(a) Evidence satisfactory to Seller of the cancellation and release of the Buyer
Debt;

(b) an Officer’s Certificate of Buyer and SIBL, which shall be in full force and
effect as of the Closing Date, certifying that the execution and delivery of the
Transaction Documents and consummation of the transactions contemplated therein
have been duly authorized by each of Buyer and SIBL; and

(c) such other documents as may be reasonably necessary to effect the closing of
the transactions contemplated in this Agreement, including the documents
described in Section 10.3.

13. SURVIVAL. All representations and warranties of Holdings, Seller, each
Company, the Buyer and SIBL contained in this Agreement shall terminate at
Closing.

14. MISCELLANEOUS PROVISIONS.

14.1 Knowledge. As used herein, “Knowledge” shall mean the actual knowledge of
Richard M. Gozia, Todd Giles and J. Stan Harris.

14.2 Amendment; Waiver. This Agreement, and any exhibits hereto, may be amended,
modified or superseded only by a written instrument signed by all of the parties
to this Agreement. No party shall be deemed to have waived compliance by

 

15



--------------------------------------------------------------------------------

another party of any provision of this Agreement unless such waiver is contained
in a written instrument signed by the waiving party and no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given. The failure of any party to enforce at any time any of the provisions
of this Agreement or to exercise any right or option contained in this Agreement
or to require at any time performance of any of the provisions of this
Agreement, by any of the other parties shall not be construed to be a waiver of
such provisions and shall not affect the validity of this Agreement or any of
its provisions or the right of such party thereafter to enforce each provision
of this Agreement.

14.3 Limited Assignment; Binding Effect. No party other than Buyer as provided
below shall assign any of its rights or obligations under this Agreement,
whether by operation of law or otherwise, without obtaining the prior consent of
the other parties to this Agreement; provided, however, that Buyer may freely
assign its rights and obligations under this Agreement to a wholly owned
affiliate of Buyer, provided that such assignment shall not release Buyer of its
obligations hereunder. Subject to the foregoing, all of the provisions of this
Agreement shall be binding upon and shall inure to the benefit of and be
enforceable by the parties to this Agreement and their respective heirs, legal
representatives, successors and assigns.

14.4 Confidentiality of Agreement. Unless otherwise required by law or the
requirements of NYSE, NASDAQ or any other exchange on which such party’s
securities trade upon advice of such party’s legal counsel, no party shall
disclose either the terms or existence of this Agreement to any Person other
than a party’s counsel and its other representatives or such other third parties
with whom it must communicate to consummate the transactions described in this
Agreement.

14.5 Counterparts. This Agreement may be executed in one or more counterparts,
including facsimile copies thereof, each of which shall be deemed to be an
original copy of this Agreement and all of which, when taken together, shall be
deemed to constitute one and the same agreement.

14.6 Entire Agreement. This Agreement, together with its exhibits hereto,
embodies the entire agreement and understanding of the parties related to its
subject matter and supersedes all prior proposals, understandings, agreements,
correspondence, arrangements and contemporaneous oral agreements relating to
subject matter of this Agreement. No representation, promise, inducement or
statement of intention has been made by any party which has not been embodied in
this Agreement.

14.7 Expenses. Except as otherwise expressly provided for in this Agreement,
each party will bear its own expenses incurred in connection with the
preparation, execution and performance of its obligations under this Agreement,
including all fees and expenses of agents, representatives, counsel, accountants
and attorneys.

14.8 Governing Law. This Agreement shall be governed by, and shall be construed
and enforced in accordance with, the laws of the State of Florida, without
giving effect to any conflict of law rule or principle of such state.
Jurisdiction and venue shall be proper in any state or federal court of
competent jurisdiction within the State of Florida.

 

16



--------------------------------------------------------------------------------

14.9 No Third Party Beneficiaries. This Agreement is not intended to, and shall
not be construed to, confer upon any third Person any right, remedy or benefit
nor is it intended to be enforceable by any third Person, and shall only be
enforceable by the parties hereto, and their respective successors, permitted
assigns, heirs and personal representatives.

14.10 Notices. All notices, requests, consents, approvals, waivers, demands and
other communications required or permitted to be given or made under this
Agreement shall be in writing and shall be deemed delivered to the parties on
the (a) date of personal delivery or confirmed transmission by facsimile
transmission or email; (b) date of delivery to a nationally recognized overnight
courier service; or (c) date of deposit in the United States Mail, postage
prepaid, by certified mail, in each case, addressed as follows, or to such other
address, Person as any party may designate by notice to the others in accordance
herewith:

 

If to Buyer or SIBL:  

c/o Stanford Group Company

201 South Biscayne Blvd, Floor 27

12th Floor

Miami, Florida 33131

Attention: Osvaldo Pi

Email: OPi@StanfordEagle.com

Fax: (305) 347-2455

  With a copy to:  

Akerman, Senterfitt & Eidson, P.A.

One Southeast Third Avenue

25th Floor

Miami, FL 33131-1714

Attention: Carl Roston, Esq.

Email: carl.roston@akerman.com

Fax: (305) 374-5095

  If to Seller or the Companies:  

ForeFront Holdings, Inc.

835 Bill Jones Industrial Drive

Springfield, TN 37172

Attention: Richard M. Gozia

Email: rmgozia@charter.net

Fax: (608) 519-0348

  With a copy to:  

Greenberg Traurig, P.A.

1221 Brickell Avenue

Miami, Florida 33131

Attention: Robert Grossman, Esq.

Email: grossmanb@gtlaw.com

Fax: (305) 965-5756

 

 

17



--------------------------------------------------------------------------------

14.11 Recovery of Expenses by Prevailing Party. The party prevailing in any
civil action, arbitration or other proceeding shall be entitled to recover from
the nonprevailing party, in addition to any damages the prevailing party may
have been awarded, all reasonable expenses that the prevailing party may have
incurred in connection with such proceeding, including accounting fees,
attorneys’ fees and expert witnesses’ fees.

14.12 Severability of Provisions. If a court in any proceeding holds any
provision of this Agreement or its application to any Person or circumstance
invalid, illegal or unenforceable, the remainder of this Agreement, or the
application of such provision to Persons or circumstances other than those to
which it was held to be invalid, illegal or unenforceable, shall not be affected
and shall be valid, legal and enforceable to the fullest extent permitted by
law, but only if and to the extent such enforcement would not materially and
adversely frustrate the parties’ essential objectives as expressed in this
Agreement. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties intend that the court add to this Agreement a provision
as similar in terms to such invalid or unenforceable provision as may be valid
and enforceable, so as to effect the original intent of the parties to the
greatest extent possible.

14.13 Time of Essence. Time is of the essence to the performance of the
obligations set forth in this Agreement.

[Signatures on Following Page]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first written above.

 

STANFORD VENTURE CAPITAL HOLDINGS, INC.

a Delaware corporation

By:  

/s/ James M. Davis

Name:   James M. Davis Title:   President and Director  

(“Buyer”)

STANFORD INTERNATIONAL BANK LTD.,

an Antiguan banking corporation

By:  

/s/ James M. Davis

Name:   James M. Davis Title:   Chief Financial Officer  

(“SIBL”)

FOREFRONT BVI LTD., a British Virgin

Islands limited company

By:  

/s/ Richard M. Gozia

Name:   Richard M. Gozia Title:   Interim Chief Executive Officer  

(“Seller”)

FOREFRONT HOLDINGS, INC., a Florida

corporation

By:  

/s/ Richard M. Gozia

Name:   Richard M. Gozia Title:   Interim Chief Executive Officer  

(“Holdings”)

 

19



--------------------------------------------------------------------------------

FOREFRONT GROUP, INC., a Florida

corporation

By:

 

/s/ Richard M. Gozia

Name:

  Richard M. Gozia

Title:

  Chairman of the Board and Executive Vice President  

(the “Company”)

MILLER GOLF COMPANY, a Florida

corporation

By:

 

/s/ Richard M. Gozia

Name:

  Richard M. Gozia

Title:

  President  

(the “Company”)

FOREFRONT MULTIMEDIA, LLC, a Florida

limited liability company

By:

 

/s/ Richard M. Gozia

Name:

  Richard M. Gozia

Title:

  President  

(the “Company”)

 

20



--------------------------------------------------------------------------------

Schedule 8.3

Hisense Group Inc., a PRC company (“Hisense Group”) and Ligent International,
Inc., a corporation organized in the British Virgin Islands (“Ligent BVI”) will
arrange buy-sell transactions so that each of Hisense Group and Hisense
Electronics Holding (“HEH”) will own 50% of Ligent Photonics, Inc., a Delaware
corporation (“Ligent US”) and Ligent BVI will own 100% of Hisense Optoelectronic
Technologies Co., a PRC company (“Hisense OE”). In order to finance the purchase
of the 65% interest in Hisense OE from Hisense Group, Ligent BVI will borrow up
to $2.0 million from BM and give BM a pledge in the stock of Hisense OE. HEH
will purchase the 50% interest of Ligent US from Ligent BVI for up to $2.0
million (the exact amount is to be determined based on the net asset value of
Hisense OE as well as negotiations with Hisense Group, and as approved by the
Chinese government). Ligent BVI will apply the proceeds (the same as the amount
paid to buy the 65% interest of Hisense OE) received from HEH for the sale of
50% of Ligent US to retire the outstanding loan owed to BM.

 

21